EXHIBIT 10.19

Summary of 2005 Management Incentive Compensation Plan

Overview and Purpose

This plan (the “2005 Bonus Plan”) was adopted by the Board of Directors of
Genitope Corporation on April 1, 2005 and is designed to offer incentive
compensation to officers and senior director and director level employees of
Genitope Corporation by rewarding achievement of specifically measured corporate
goals and individual goals that are consistent with and support overall
corporate goals.

Administration

The 2005 Bonus Plan will be administered by the Compensation Committee of the
Board of Directors (the “Compensation Committee”) and the Chief Executive
Officer. The Compensation Committee will be responsible for approving, or
recommending to the Board of Directors for approval, any incentive awards to
executive officers of Genitope Corporation, including any incentive awards to
the Chief Executive Officer.

Eligibility

Each officer and senior director and director level employee of Genitope
Corporation is eligible to participate in the 2005 Bonus Plan.

Corporate and Individual Performance

The Compensation Committee has approved a list of overall corporate objectives
for 2005, which include the achievement of performance targets with respect to
the Company’s clinical affairs, regulatory objectives, financial metrics and
manufacturing and facility related objectives. Each participant is also subject
to a list of key individual performance objectives. The 2005 Bonus Plan provides
for the payment of cash bonuses to participants if individual and corporate
performance criteria are achieved during fiscal 2005.

Target Cash Bonus Amount

The 2005 Bonus Plan provides a target cash bonus amount for each officer and
senior director and director level employee of Genitope Corporation, expressed
as a percentage of his or her base salary for each participant.

Performance Measurement

The 2005 Bonus Plan provides for the following scale to be used to determine the
actual award multiplier for bonus calculations based upon measurement of
corporate and individual performance versus objectives. Separate payment
multipliers will be established for both the individual and the corporate
components of each award.

                  Performance Category           Award Multiplier
Target:
  Performance achieved the objective.
    100 %
Threshold:
  Performance met minimum threshold of the objective.
    50 %
Exceeds:
  Performance exceeded the objective.
    150 %

